Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method of treating atopic dermatitis in a subject suffering atopic dermatitis comprising administering a therapeutically effective dose of a butanol fraction of a Sargassum fusiforme (S. fusiforme) extract to the subject, wherein the butanol fraction is prepared by a method comprising the recited steps - as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Stuart Mayer on 8 July 2022.

In the claims:
Claims 19-23, 24-27 and 29-33 have been cancelled.
Claim 14 has been amended to read as follows:
--
14.	A method of treating atopic dermatitis in a subject suffering atopic dermatitis comprising administering a therapeutically effective dose of a butanol fraction of a Sargassum fusiforme (S. fusiforme) extract to the subject, 
wherein the butanol fraction is prepared by a method comprising:
preparing S. fusiforme lower alcohol extract by extracting S. fusiforme with an extraction solvent comprising a lower alcohol having 1 to 4 carbon atoms, to produce the S. fusiforme lower alcohol extract; 
dissolving the S. fusiforme lower alcohol extract into water to produce an aqueous solution and fractionating aqueous solution with ethyl acetate to produce a water layer;
fractionating the water layer fractionated in the step ii with butanol; and
 preparing the butanol fraction by removing butanol from a fractionated butanol layer in the step iii.
--

Conclusion
Claims 14 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655